Name: 2006/290/EC: Commission Decision of 18 April 2006 amending Decision 2003/467/EC as regards the declaration that certain regions of Italy are officially free of bovine tuberculosis and enzootic bovine leukosis and that Slovakia is officially free of enzootic bovine leukosis (notified under document number C(2006) 1551) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  agricultural policy
 Date Published: 2006-04-19; 2007-05-08

 19.4.2006 EN Official Journal of the European Union L 106/21 COMMISSION DECISION of 18 April 2006 amending Decision 2003/467/EC as regards the declaration that certain regions of Italy are officially free of bovine tuberculosis and enzootic bovine leukosis and that Slovakia is officially free of enzootic bovine leukosis (notified under document number C(2006) 1551) (Text with EEA relevance) (2006/290/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4) and Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC provides that Member States or parts or regions thereof may be declared officially free of tuberculosis, brucellosis and enzootic bovine leukosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (2) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the Region of Friuli-Venezia Giulia in order that that region may be declared officially free of tuberculosis as regards bovine herds. (4) Italy has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the Region of Molise in order that that region may be declared officially free of enzootic bovine leukosis as regards bovine herds. (5) Slovakia as regards its territory has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC in order that the whole territory of Slovakia may be declared officially free of enzootic bovine leukosis as regards bovine herds. (6) Following evaluation of the documentation submitted by Italy, the Regions of Friuli-Venezia Giulia and Molise should be declared officially free of bovine tuberculosis and of enzootic bovine leukosis respectively. (7) Following evaluation of the documentation submitted by Slovakia, the whole of that Member State should be declared officially free of enzootic bovine leukosis. (8) Decision 2003/467/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (2) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2006/169/EC (OJ L 57, 28.2.2006, p. 35.) ANNEX Annexes I and III to Decision 2003/467/EC are amended as follows: 1. In Annex I , Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara  Region Friuli-Venezia Giulia  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio  Region Marche: Province of Ascoli Piceno  Region Toscana: Provinces of Grossetto, Prato  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento. 2. In Annex III , Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leukosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany ES Spain FR France IE Ireland CY Cyprus LU Luxembourg NL Netherlands AT Austria SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom 3. In Annex III , Chapter 2 is replaced by the following: CHAPTER 2 Officially enzootic-bovine-leukosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini  Region Friuli-Venezia Giulia  Region Lazio: Provinces of Frosinone, Rieti  Region Liguria: Province of Imperia  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro  Region Molise  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli  Region Toscana: Provinces of Arezzo, Firenze, Grossetto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento  Region Umbria: Provinces of Perugia, Terni  Region Val d'Aosta: Province of Aosta.